Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) was considered.
Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the file.
2.	Claims 1-8 are presented for examination.	
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-8 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-3 and 5 or 11-15 of U.S. Patent No. 11205653. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claims as follows: 
Claims of the examined application are anticipated and the same scope of invention by claims of the reference such as a method of manufacturing a semiconductor memory device, the method comprising: forming a base part; sequentially forming, on the base part, a first etch stop layer, 
	The claim 1 of examined application are obvious over the claim 1 of reference because the claim seems to differ because the claim seems to differ from the reference in that the claimed invention of the examined application recites the source sacrificial layer; removing the source sacrificial layer while in the reference claimed a source layer on a first etch stop layer. However, Fig. 2G of the reference discloses removing the source sacrificial layer and Fig. 2K forming a source layer between the first and second etch stop layers; or Fig. 13 and paragraphs 90, 132 and 134 of Kanamori et al. US Pub. No. 20190157294.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-5 and 7-8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kanamori et al. US Pub. No. 20190157294.
	As per claims 1 and 7, Figs. 2-3, 5 and paragraph 90 of Kanamori are directed to a method of manufacturing a semiconductor memory device, the method comprising: forming a base part (100, substrate); sequentially forming (par. 9), on the base part, a first etch stop layer (110), a source sacrificial layer (130), and a second etch stop layer (150); forming a stack structure (Fig. 2, par. 3), including insulating patterns (165, on the second etch stop layer; forming a channel structure (240) that penetrates the first and second etch stop layers, the source sacrificial layer, and the stack structure; forming a first trench (290) that penetrates the stack structure and the second etch stop layer; removing the source sacrificial layer (par. 90); and forming a source layer (320, par. 132) between the first and second etch stop layers (Fig. 16).
	As per claim 2, paragraph 134 of Kanamori discloses wherein a material of the insulating patterns has an etch selectivity with respect to a material of each of the first and second etch stop layers.
	As per claim 3, paragraph 134 of Kanamori discloses wherein a material of the base part has an etch selectivity with respect to a material of each of the first and second etch stop layers.
	As per claim 4, paragraph 81 of Kanamori discloses further comprising etching the channel structure, wherein, while the channel structure is being etched, the first etch stop layer protects the base part from being etched.
	As per claim 5, paragraph 106 of Kanamori discloses further comprising etching the channel structure, wherein, while the channel structure is being etched, the second etch stop layer protects the insulating patterns from being etched.
	As per claim 8, paragraph 139 or 145 of Kanamori discloses wherein the base part includes a peripheral circuit device (circuit patterns) and an insulating layer that covers the peripheral circuit device.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
9.	Claim 6 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Kanamori et al. US Pub. No. 20190157294 in view of Lee et al. US Pub. No. 20200152634
	Kanamori discloses the first and second etch stop layers but fails to disclose they include at least one of SiCO and SiCN. However, Fig. 14 and paragraphs 113 and 119 of Lee disclose the first and second etch stop layers include at least one of SiCO and SiCN (SiCN). It would have been obvious to a person of ordinary skill in the art at the time invention was made to modify Kanamori’s the first and second etch stop layers which utilizes at least one of SiCO and SiCN as taught by Lee in order to may serve as a stop layer in the wet etching process (par. 116)
10.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
11.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOAI V HO/Primary Examiner, Art Unit 2827